Citation Nr: 0405227	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1972 to April 
1973 and from January 1974 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boise, Idaho. 


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Hypertension was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and incurrence of hypertension may not be presumed.  
38 U.S.C.A. §§  1110, 1131 (West. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter.  The Board finds that the August 
2002 rating decision and the January 2003 Statement of the 
Case provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  

By letter dated in May 2002, prior to the August 2002 rating 
decision in question, the RO informed the veteran of how 
responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran that he had a period of 
approximately 60 days to send in additional information.  The 
letter states, "If the information or evidence is received 
within one year from the date of this letter, and we decide 
that you are entitled to benefits, we may be able to pay you 
from the date we received your claim.  If the evidence isn't 
received within one year from the date of this letter, and we 
decide that you are entitled to benefits, we can only pay you 
from the date we receive the evidence."  The Board finds 
that the advisements in the May 2002 letter relating 
deadlines for submitting additional evidence clearly 
establish that the veteran has one year from the letter 
before his date of entitlement would be changed.  Submission 
of evidence within a 60-day period is clearly a preference.  
Furthermore, these advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). In this case, 
although the May 2002 VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The RO has provided the veteran with a thorough VA 
examination.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  In addition, the RO has obtained all 
pertinent records from VA and private medical care providers.  
The Board concludes that the RO has either complied with or 
gone beyond the provisions of the VCAA.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131 (West  2002).  
For the showing of chronic disease in service one must 
present a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

When all the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Service medical records show the veteran underwent an 
enlistment physical examination in January 1974.  Blood 
pressure was 116/68.  He denied any history of high or low 
blood pressure at that time.  The veteran underwent a 
physical examination in April 1981, which reflected a blood 
pressure of 116/74.  Medical history was negative for high 
or low blood pressure.

Service medical records show numerous blood pressure 
readings in the course of treatment of various complaints, 
including back pains, joint aches, rash, stomach virus, 
hemorrhoids, colds, viral syndrome, respiratory symptoms, 
and dental maintenance/complaints.  These readings are as 
follows:  

1979- May- 112/80; 120/81, 120/78;
1982- October- 121/84; 
1983- February- 117/81; September-112/78; December- 120/82;
1984- January- 120/80; February- 126/84; April- 110/78, 
124/78, 140/74; 102/70; May- 98/70; July- 110/60, 100/76; 
September- 98/60, 130/80;
1985- June- 110/80; August- 110/80; October- 110/70, 110/70;
1987- May- 110/70; August- 120/80, 114/72; December- 114/70;
1988- August- 112/80 standing, 118/84 reclined, 120/80 
reclined, 120/90 standing;
1989- November- 120/85;
1990- July- 108/84; September- 106/82; October- 126/100; 
November- 116/70; 
1991- February- 139/81; May- 110/73; June- 118/80; August- 
122/84, 128/80 reclined, 122/86 standing; September-112/70, 
120/82, 116/84; October- 112/78; November- 126/78; December- 
128/86; 120/92;
1992- January- 118/88, 122/88, 128/90 sitting, 130/100 
standing; February- 116/80; December- 131/85; 
1993- January- 113/78; February- 114/84; August-116/73; 
September- 131/77; 

The veteran underwent a periodic physical examination in 
March 1991, which showed a blood pressure of 126/82.  No 
defects or diagnoses were noted.  In December 1991, the 
veteran underwent a "close to 40" physical examination, 
which indicated a blood pressure reading of 120/90.  No 
defects or diagnoses were made other than those pertaining 
to his left knee.  In March 1992, a five-day blood pressure 
check was done.  The results were 120/90, 120/90, 120/82, 
118/80, 120/80 and 110/80.  The assessment was 
"normotensive individual."  The veteran underwent a 
retirement physical examination in October 1994, which 
showed a blood pressure of 138/88.  The veteran denied any 
medical history of high or low blood pressure.

The veteran submitted a May 2003 Internet article entitled, 
"NHLBI (National Heart, Lung, and Blood Institute) Issues 
New High Blood Pressure Clinical Practice Guidelines."  The 
article summarizes portions of the "Seventh Report of the 
Joint National Committee on Prevention, Detection, 
Evaluation, and Treatment of High Blood Pressure," which 
appeared in an edition of the Journal of the American Medical 
Association in May 2003.  The report revises the 1997 
categories of optimal, normal, high-normal, and hypertension 
stages 1, 2, and 3.  The new categories are normal (less than 
120/less than 80), prehypertension 120-139/80-89), stage 1 
hypertension (140-159/90-99, and stage 2 hypertension (160 or 
more/100 or more).  Regarding prehypertension, the report 
states, "The new prehypertension category should alert 
people to their risk from high blood pressure."  It 
indicates guidelines do not recommend drug therapy for those 
with prehypertension unless it is required by another 
disorder, such as, diabetes or chronic kidney disease.  The 
report advises persons with prehypertension and encourages 
persons with normal blood pressure to make lifestyle changes, 
for example, losing weight and becoming physically active.

F.M.C. treatment records show post-service that the veteran 
sought an evaluation for hypertension in November 1997.  He 
reported a strong family history of hypertension.  The blood 
pressure reading was 164/100.  Ziac 5 mg (milligrams) daily 
was prescribed.  The veteran returned in December 1997 and 
his blood pressure was 130/92.  When he was rechecked in May 
1998, the reading was 150/94.  The veteran indicated he ran 
out of medication four days earlier.  The diagnostic 
assessment was hypertension.

VA outpatient records reflect treatment in June 1998 through 
May 2002 for various complaints, including hypertension.  
Blood pressure readings were as follows:  June 1998-148/108, 
July 1998-146/106, February 2000-158/111, and November 2001- 
168/111; 

The veteran underwent a VA compensation and pension physical 
examination in December 2002.  The claims file was available 
and extensively reviewed.  The examiner's review of service 
medical records indicated only one incidence of elevated 
blood pressure, occurring in April 1984.  He noted blood 
pressure readings from military physicals in December 1991 
and October 1994, noting the absence of a diagnosis of 
hypertension.  The veteran reported that his blood pressure 
was elevated at one point while he was in Fort Greeley, 
Alaska, and he was treated with a pint or quart of medication 
intravenously.  The physician did not prescribe medication or 
recommend further treatment.   The examiner noted a 5-day 
blood pressure reading in connection to the reported 
treatment.  The examiner opined that after reviewing the 
claims file medical records, it seems less likely than not 
that onset of elevated blood pressure occurred in the 
military service.  The examiner continued, that it seems 
unlikely that hypertension would have been diagnosed based on 
the single marginally elevated reading 140/74 or the single 
marginally elevated diastolic blood pressure in December 
1991.

The appellant points to the article summarizing the Seventh 
Report of Joint National Committee on Prevention, Detection, 
Evaluation, and Treatment of High Blood Pressure (7th Report) 
to substantiate his claim of service connection for 
hypertension.  The Board does not find the information 
derived from the report as probative as the VA medical 
opinion regarding onset.  See Shipwash v. Brown, 8 Vet. App. 
218, 223 (1995); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board may reject a claimant's medical evidence 
only on the basis of other independent medical evidence.)  In 
this regard, the Board notes the VA medical opinion is based 
on a review of the veteran's medical records, 
contemporaneously recorded with examinations and treatment.  
The article summarizing the 7th Report presents guidelines 
without consideration of the veteran's medical history, 
present complaints, family history, and so forth.  Moreover, 
close review of service medical records in light of the 7th 
Report's new guidelines no blood pressure readings that meet 
the 7th Report's criteria for a "stage 1" hypertensive 
reading.  The majority of the veteran's readings fall into 
the category of "prehypertensive."  With every marginally 
elevated reading or "prehypertension" reading occurring 
prior to or during the veteran's 5-day blood pressure check 
in March 1992, the veteran was determined to be 
"normotensive."  The veteran contended that he had spoken 
with a number of doctors and they had never heard of this 
term.  However, a definition appears in Dorland's Illustrated 
Medical Dictionary (29th Edition, W.B. Saunders, Co. 2000), 
which states, normotensive 1. characterized by normal tone, 
tension, or pressure, as by normal blood pressure.  2.  a 
person with normal blood pressure." 

Review of the record indicates that service connection for 
hypertension is not warranted.  VA medical review of the 
record and opinion clearly substantiate the conclusion that 
onset of hypertension did not occur during military service.  
The 7th Report does not refute that.  The Board's own review 
of the record reveals no hypertensive blood pressure readings 
under either the pre or post 7th report guidelines until over 
a year after the veteran separated from the military.  The 
medical evidence reflects there was no diagnosis of 
hypertension until May 1998, although it appears that 
treatment for hypertension began in November 1997 with a 
prescription of Ziac.  In this regard, the Board notes that 
the blood pressure readings, post-service, are markedly and 
consistently higher than any readings recorded during 
military service.  

Finally, the appellant contends that the opinion of an 
independent medical examiner (IME) should be accomplished in 
this case.  The Board may obtain an advisory medical opinion 
from an IME when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  See 38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2003).  The necessity 
of obtaining such an opinion is left to the discretion of the 
Board. See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case, there is no conflict of medical opinions.  The 7th 
Report presents general guidelines for identification and 
treatment of hypertension.  As noted earlier, the guidelines 
do not include the medical expertise of an examining 
physician, who has considered the medical history, present 
complaints, and additional findings unique to the veteran.  
The very names of the categories clearly indicate 
circumstances, prehypertension, that are not the same as 
having the disorder itself, stage 1 hypertension.  The Board 
finds that the medical evidence as to the veteran's onset of 
hypertension is clear and uncontroverted by other medical 
evidence, and requires no further clarification.  The 
preponderance of the evidence is against the claim for 
service connection for hypertension.


ORDER

Service connection for hypertension is denied.


	                        
____________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



